                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,                           CV-17-43-GF-BMM

                  Plaintiff,

        v.
                                                              ORDER
  $53,743.00 in U.S. CURRENCY,

                  Defendant.




      Plaintiff United States of America filed a motion to strike Claimant Vanessa

Camper’s (“Camper”) claim (Doc. 11) and enter a judgment of forfeiture to the

United States under Federal Rule of Civil Procedure 37 for a failure to respond to

discovery requests and failure to respond to this Court’s order compelling

discovery responses by November 30, 2018. (Doc. 33.) Local Rule 7.1(d)(1)(B)(ii)

states that “failure to file a response brief may be deemed an admission that the

motion is well-taken.” Camper failed to file a response to Plaintiff’s motion to

strike and enter a judgment of forfeiture. The Court finds that Plaintiff’s motion is

well-taken.




                                          1
                                      ORDER

      Accordingly, IT IS ORDERED that Plaintiff United States of America’s

motion to strike Claimant Vanessa Camper’s (“Camper”) claim and enter a

judgment of forfeiture to the United States under Federal Rule of Civil Procedure

37 for a failure to respond to discovery requests and failure to respond to this

Court’s order compelling discovery responses by November 30, 2018 (Doc. 33) is

GRANTED.

      DATED this 7th day of November, 2019.




                                          2
